                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

ANDRE S. PENDERMON,                       )
                                          )
      Plaintiff,                          )        Civil No. 5: 19-196-JMH
                                          )
V.                                        )
                                          )
BRITTANY MOORE, et al.,                   )           MEMORANDUM OPINION
                                          )                AND ORDER
      Defendants.                         )

                         ****    ****         ****     ****

      Andre S. Pendermon is an inmate currently confined at the

Montgomery    County    Regional      Jail    in     Mount    Sterling,    Kentucky.

Proceeding without an attorney, Pendermon has filed a civil rights

action against prison officials pursuant to 42 U.S.C. § 1983.

[R. 1] By separate order, the Court has granted Pendermon’s motion

to proceed without prepayment of the filing fee.                    [R. 9]       Thus,

the   Court   must   conduct     a    preliminary       review    of   Pendermon’s

complaint pursuant to 28 U.S.C. §§ 1915(e)(2), 1915A.                     A district

court must dismiss any claim that is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.

McGore v. Wrigglesworth, 114 F.3d 601, 607-08 (6th Cir. 1997) ,

abrogated on other grounds, Jones v. Bock, 549 U.S. 199 (2007).

      The   Court    evaluates       Pendermon’s      complaint    under     a    more

lenient standard because he is not represented by an attorney.
                                         1
Erickson v. Pardus, 551 U.S. 89, 94 (2007); Burton v. Jones, 321

F.3d 569, 573 (6th Cir. 2003).    At this stage, the Court accepts

the plaintiff’s factual allegations as true, and his legal claims

are liberally construed in his favor.        Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007).     However, the principles

requiring generous construction of pro se pleadings are not without

limits.   Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); Wilson

v. Lexington Fayette Urban County Government, No. 07-cv-95-KSF,

2007 WL 1136743 (E.D. Ky. April 16, 2007).    Although the Court has

an obligation to liberally construe a complaint filed by a person

proceeding without counsel, that obligation does not extend so far

as to require or permit it to create arguments or claims that the

plaintiff has not made. Coleman v. Shoney’s, Inc., 79 F. App’x

155, 157 (6th Cir. 2003) (“Pro se parties must still brief the

issues advanced with some effort at developed argumentation.”).

Thus, vague allegations that one or more of the defendants acted

wrongfully or violated the plaintiff’s constitutional rights are

not sufficient.   Laster v. Pramstaller, No. 08-CV-10898, 2008 WL

1901250, at *2 (E.D. Mich. April 25, 2008).

     In his complaint, Pendermon alleges that Defendant Brittany

Moore, a Nurse employed by Southern Health Partners to provide

medical services to inmates at the Montgomery County Regional Jail,

has refused to obtain Pendermon’s medical record from Pendermon’s
                                 2
previous place of incarceration, the Madison County Detention

Center. Pendermon claims that, at medical intake, he let the nurse

know that he had stomach ulcers and could not eat spicy foods.

However, he claims that, due to the nurse not putting that he is

not to eat spicy food in the system, he has had to eat spicy food,

causing   severe   stomach   pains.     He   does   not     identify   any

constitutional rights that he claims have been violated.         He seeks

$200,000.00 in damages for “pain and suffering” against Defendants

Moore, Officer Power (a Deputy at the Montgomery County Regional

Jail), and the Montgomery County Regional Jail.

     The Court has thoroughly reviewed the complaint and concludes

that it must be dismissed for failure to state a claim. A complaint

must set forth claims in a clear and concise manner, and must

contain sufficient factual matter, accepted as true, to “state a

claim to relief that is plausible on its face.”      Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009); Hill v. Lappin, 630 F.3d 468, 470 (6th

Cir. 2010).      See also Fed. R. Civ. P. 8.          In addition, “a

plaintiff’s   obligation     to   provide    the    ‘grounds’    of    his

‘entitle[ment]     to   relief’   requires   more    than    labels    and

conclusions, and a formulaic recitation of a cause of action’s

elements will not do.”     Twombly, 550 U.S. at 555.

     Pendermon seeks to bring his claims in this action pursuant

to 42 U.S.C. § 1983.      To establish a § 1983 claim, a plaintiff
                                   3
must show that he was deprived of a constitutional right and that

the deprivation occurred at the hands of defendant who was a “state

actor,” or acted under color of state law.    See Gomez v. Toledo,

446 U.S. 635, 640 (1980); Searcy v. City of Dayton, 38 F.3d 282,

286 (6th Cir. 1994).    However, Pendermon fails to identify any

constitutional right that he claims has been violated by any

defendant.   The Court is not required to create a claim for the

plaintiff, nor to “conjure up unpled allegations.”      Moorman v.

Herrington, No. 4:08-CV-P127-M, 2009 WL 2020669, at *1 (W.D. Ky.

July 9, 2009)(citations omitted).    Thus, while the Court has an

obligation to liberally construe a complaint filed by a person

proceeding without counsel, it has no authority to create arguments

or claims that the plaintiff has not made.    Coleman, 79 F. App’x

at 157.

     Moreover, with respect to Pendermon’s claim against Officer

Power, the only allegation against Officer Power is that Officer

Power told Pendermon that “they have these problems with the nurse

often.”   However, this sole allegation – particularly absent any

sort of explanation as to the nature of Pendermon’s claim against

Officer Power – is far from sufficient to state a plausible claim

for relief against Officer Power.    Iqbal, 556 U.S. at 678.

     In addition, to the extent that Pendermon seeks to hold

Officer Power responsible for Nurse Moore’s conduct, not only does
                                 4
he fail to make any allegation suggesting that Officer Power had

any sort of supervisory authority over Nurse Moore, even if he

had, under 42 U.S.C. § 1983, “[g]overnment officials may not be

held liable for the unconstitutional conduct of their subordinates

under a theory of respondeat superior.”                  Iqbal, 556 U.S. at 676;

see also Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984).                       A

plaintiff must “plead that each Government-official defendant,

through     the   official's      own   official         actions,    violated       the

Constitution.”       Iqbal, 556 U.S. at 676.            Thus, for a supervisor to

be   held   liable    under   §   1983,       he   or   she   must   have    personal

involvement in the alleged unconstitutional conduct in order to be

held liable for the conduct about which the plaintiff complains.

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999).                       The mere

fact that a defendant acted in a supervisory capacity is not

enough:     respondeat   superior       (vicarious        liability)    is    not    an

available theory of liability in a § 1983 action.                    Polk County v.

Dodson, 454 U.S. 312, 325-26 (1981).               Having failed to allege that

Officer Power was “personally involved in the alleged deprivation

of federal rights,” Pendermon’s claim against Officer Power must

be dismissed for failure to state a claim.                Nwaebo v. Hawk-Sawyer,

83 F. App’x 85, 86 (6th Cir. 2003) (citing Rizzo v. Goode, 423

U.S. 362, 373-77 (1976)).



                                          5
     In addition, although Pendermon names the Montgomery County

Regional Jail as a defendant in this case, a County Regional Jail

or detention center is not a suable entity apart from the county

that operates it.   See Marbry v. Corr. Med. Servs., 238 F.3d 422,

2000 WL 1720959, at *2 (6th Cir. 2000) (the Shelby County Regional

Jail is not subject to suit under § 1983); Cage v. Kent County

Corr. Facility, No. 96-1167, 1997 WL 225647, at *1 (6th Cir. 1997)

(“The district court also properly found that the jail facility

named as a defendant was not an entity subject to suit under §

1983”).

     Even construing Pendermon’s claims as being made against

Montgomery County, Pendermon does not allege that any actions were

taken pursuant to an established policy of Montgomery County.

Because a county government is only responsible under § 1983 when

its employees cause injury by carrying out the county’s formal

policies or practices, Monell v. Dept. of Social Services, 436

U.S. 658, 694 (1978), a plaintiff must specify the county policy

or custom which she alleges caused his injury.   Paige v. Coyner,

614 F.3d 273, 284 (6th Cir. 2010).    Pendermon points to no such

policy in his complaint, and these claims are therefore subject to

dismissal for failure to state a claim.     Id.; Bright v. Gallia

County, Ohio, 753 F. 3d 639, 660 (6th Cir. 2014) (“To establish

municipal liability pursuant to § 1983, a plaintiff must allege an
                                 6
unconstitutional action that ‘implements or executes a policy

statement, ordinance, regulation, or decision officially adopted

and promulgated by that body’s officers’ or a ‘constitutional

deprivation [] visited pursuant to governmental custom even though

such a custom has not received formal approval through the body’s

official decisionmaking channels.’”); Brown v. Cuyahoga County,

Ohio, 517 F. App’x 431, 436 (6th Cir. 2013).

     Pendermon’s    remaining   claim   is   against   Nurse   Moore   for

failure to provide adequate health care by failing to properly

document that Pendermon should not eat spicy food, which he alleges

resulted is his consumption of spicy food, causing stomach pain.

Again, Pendermon has failed to identify any constitutional rights

allegedly violated by Nurse Moore’s conduct.       Thus, he has failed

to allege an essential element required to state a § 1983 claim

against Nurse Moore.

     Even if Pendermon’s reference to his health care could be

very broadly construed to implicate his rights under the Eighth

Amendment, his claim against Nurse Moore would still fail.             “In

order to state a cognizable claim [under the Eighth Amendment] a

prisoner must allege acts or omissions sufficiently harmful to

evidence   deliberate   indifference    to   the   plaintiff’s   serious

medical needs.”    Estelle v. Gamble, 429 U.S. 97, 106 (1976).         Such

a claim involves a two-part inquiry with both an objective and a
                                   7
subjective component: (1) the plaintiff must allege a sufficiently

serious medical need, and (2) the plaintiff must allege facts that

“show that the official being sued subjectively perceived facts

from which to infer substantial risk to the prisoner, that he did

in fact draw the inference, and that he then disregarded that

risk.”   Johnson v. Karnes, 398 F.3d 868, 874 (6th Cir. 2005)

(quoting Comstock v. McCrary, 273 F.3d 693, 607 (6th Cir. 2001)).

     However, Pendermon’s allegations do not support a claim that

Nurse Moore was “deliberately indifferent” to Pendermon’s serious

medical needs.     Even if the Pendermon’s stomach condition was

sufficiently serious to implicate constitutional concerns, to

establish   “deliberate    indifference”     to   Pendermon’s   condition,

Pendermon must allege facts sufficient to show that Nurse Moore

acted with a knowing and culpable disregard for his well-being,

demonstrated by circumstances such as “intentionally denying or

delaying access to medical care or intentionally interfering with

the treatment once prescribed.”         Estelle, 429 U.S. at 104; Wilson

v. Seiter, 501 U.S. 294, 297 (1991); Arnett v. Webster, 658 F. 3d

742, 751 (7th Cir. 2011) (“Deliberate indifference is more than

negligence and approaches intentional wrongdoing.”).

     What   will   not   suffice   are    allegations   that    plaintiff’s

doctors were merely negligent in their diagnosis of the prisoner’s

medical condition, or simply failed to provide adequate medical
                                    8
care.     Rhinehart v. Scutt, 894 F. 3d 721, 736 (6th Cir. 2018).

See also Comstock, 273 F.3d at 703.         Indeed, “the requirement that

the official have subjectively perceived a risk of harm and then

disregarded it is meant to prevent the constitutionalization of

medical malpractice claims; thus, a plaintiff alleging deliberate

indifference must show more than negligence or the misdiagnosis of

an ailment.”      Johnson, 398 F.3d at 875 (quoting Comstock, 273 F.3d

at 703).     Here, Pendermon makes no allegation that Nurse Moore

subjectively      perceived   a   risk    of   harm   to   Pendermon,   then

disregarded it.      Rather, Pendermon’s allegations at most suggest

that Nurse Moore may have been negligent in failing to indicate

that Pendermon was not to eat spicy food.          However, allegations of

medical negligence are simply insufficient to state a claim for

violation    of    Pendermon’s    constitutional      rights,   particularly

where, as here, Pendermon could have just declined to eat the spicy

food once he realized that it was too spicy.               For all of these

reasons, Pendermon has failed to state an Eighth Amendment claim

against Nurse Moore upon which relief may be granted.

        To the extent that Pendermon’s complaint suggests that Nurse

Moore acted negligently, such a claim sounds in Kentucky tort law,

not federal constitutional law.           The Court reaches no conclusion

as to any state law medical malpractice, negligence, or other tort

claims Pendermon may wish to assert.             Instead, the Court will
                                      9
decline to exercise its supplemental jurisdiction over any such

claims, as Pendermon fails to allege any independent basis for

this Court’s jurisdiction over those claims.           See 28 U.S.C. §

1367(c)(3); Musson Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d

1244, 1255 (6th Cir. 1996) (“After a 12(b)(6) dismissal, there is

a   strong    presumption   in    favor   of   dismissing   supplemental

claims.”).

     Because none of the allegations in Pendermon’s complaint

state a claim upon which relief may be granted, his complaint will

be dismissed on the Court’s preliminary screening.          28 U.S.C. §

1915(e)(2).

     Accordingly, the Court hereby ORDERS as follows:

     1.      The complaint filed by the plaintiff [R. 1] is DISMISSED

             WITHOUT PREJUDICE;

     2.      This matter is DISMISSED and STRICKEN from the Court’s

             docket; and

     3.      Judgment shall be entered contemporaneously herewith.

     This 27th day of September, 2019.




                                    10
